COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-09-011-CR
 
 
MAURICE RUDY LOPEZ                                                        APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM CRIMINAL
DISTRICT COURT NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Maurice Rudy Lopez appeals his theft
conviction.  We dismiss the appeal.




In November 2008, appellant pled guilty to theft
of a firearm.[2]  In accordance with appellant=s plea
bargain agreement with the State, the trial court sentenced him to 180 days=
confinement.  Appellant filed his pro se
notice of appeal in December 2008.  The
trial court signed a certification regarding appellant=s right
to appeal in February 2009, indicating that because of appellant=s plea
bargain, he had ANO right of appeal.@  See Tex. R. App. P. 25.2(a)(2).  Appellant also signed the certification and
acknowledged that he received a copy of it.
On February 3, 2009, we sent appellant a letter
informing him that because of the trial court=s
certification, unless he filed a document showing grounds to continue the
appeal by February 13, 2009, the appeal could be dismissed.[3]  See Tex. R. App. P. 44.3.  We have not received any such document.  Accordingly, we dismiss this appeal.  See Tex. R. App. P. 25.2(a)(2),
43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Richardson
v. State, 151 S.W.3d 710, 710 (Tex. App.CFort
Worth 2004, no pet.).
PER
CURIAM
 
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  March 19, 2009




[1]See Tex. R. App. P. 47.4.


[2]Theft of a firearm is a
state jail felony punishable by up to two years= confinement.  See Tex. Penal Code Ann. '' 12.35(a),
31.03(e)(4)(C) (Vernon Supp. 2008).


[3]We also sent a copy of
this letter to appellant=s trial counsel.